PER CURIAM.
The plaintiff should have been permitted to amend his complaint. Although he has been a little slow in discovering the deficiencies of his present complaint, there is no suggestion that he has been guilty of bad faith. Muller v. City of Philadelphia, 113 App. Div. 92, 99 N. Y. Supp. 93; People v. Ostrander, 144 App. Div. 860, 129 N. Y. Supp. 922.
The order appealed from must therefore be reversed, with $10 costs and disbursements, and the motion granted upon payment by plaintiff of $30 trial fee and $10 costs of motion.